DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on January 19, 2021. 
Claims 1, 27, and 31-32 have been amended. 
Claims 19-24, 28, and 30 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pgs. 13-18, filed January 19, 2021, with respect to Claims 1-18, 25-27, 29, and 31-32 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1, 27, and 31-32, Applicant argues Nakashima fails to disclose limiting the display of the oblique image so that the oblique angle does not exceed the range of irradiation angles. This argument is persuasive. Nakashima discloses the operator setting image display conditions but fails to disclose the oblique angles not to exceed the range of irradiation angles. 
Allowable Subject Matter
Claims 1-18, 25-27, 29 and 31-32 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Nakashima (U.S. 2005/0105678) and Matsumoto (U.S. 2004/0101092).
Regarding claim 1:

a memory (Fig. 1, #7) storing a program; and 
one or more processors (Fig. 1, #7) which, by executing the program, function as each unit comprising:
 an image processing unit (Fig. 1, #7) configured to generate, on the basis of image data of captured plurality of project images, an oblique image which is a two-dimensional tomographic image ([0037], oblique image generated based on image data) along a plane intersecting a detection surface (Fig. 5, #65) of the X-ray detection unit (Fig. 1, #16); 
an acquisition unit (Fig. 1, #7) configured to acquire information on a range of irradiation angles of the X-ray generation unit ([0082]-[0083], positional information and oblique angles) relative to the X-ray detection unit used when each of the plurality of projected images is captured ([0082]-[0083], positional information determined); and
 a display control unit (Fig. 1, #9) configured to control a display unit to display the oblique image (Fig. 5, #65) in accordance with information about an oblique angle (([0062] and [0082], angles) for generating the oblique image.
However, Nakashima fails to disclose display the oblique image in accordance with the information on the range of irradiation angles of the X-ray generation unit and information about an oblique angle for generating the oblique image, wherein the display control unit limits the display of the oblique image so that the oblique angle does not exceed the range of irradiation angles.

Regarding claim 27:
Nakashima discloses a control method for controlling tomosynthesis imaging for obtaining a tomographic image from a plurality of projected images obtained by irradiating an object with X-rays from a plurality of irradiation angles by using an X-ray generation unit and an X-ray detection unit, the control method comprising:
a step of acquiring the plurality of projected images ([0037], multiple image slices taken), and information on range of irradiation angles ([0106], imaging angles) of the X-ray generation unit with respect to the X-ray detection unit (Fig. 1, #16) with which the plurality of projected images are respectively captured ([0037], multiple images taken); 
a step of generating, on the basis of image data of the captured plurality of projected images, an oblique image (Fig. 5, #65) which is a two-dimensional tomographic image along a plane intersecting a detection surface (Fig.5, oblique imaging plane intersecting detection surface) of the X-ray detection unit (Fig. 1, #16); 
a step of acquiring information on range of irradiation angles of the X-ray generation unit ([0082]-[0083], oblique angle and positional information determined) relative to the X-ray detection unit when each of the plurality of projected images is captured ([0082]-[0083], oblique angle and positional information determined); and

However, Nakashima fails to disclose a step of controlling a display of the oblique image in accordance with the information on the range of irradiation angles of the X-ray generation unit and information about an oblique angle for generating the oblique image, wherein the step of controlling limits the display of the oblique image so that the oblique angle does not exceed the range of irradiation angles.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 29 is allowable by virtue of its dependency. 
Regarding claim 31:
Nakashima discloses a control device for controlling tomosynthesis imaging for obtaining a tomographic image from a plurality of projected images captured by irradiating an object with X-rays from a plurality of irradiation angles by using an X-ray generation unit and an X-ray detection unit, the control device comprising: 
a memory (Fig. 1, #7) storing a program; and 
one or more processors (Fig. 1, #7) which, by executing the program, function as each unit comprising: 
an image processing unit (Fig. 1, #7) configured to generate, on the basis of image data of the captured plurality of projected images, as an oblique image which a two-dimensional tomographic image as an oblique image ([0037], oblique images based on a plurality of image data) along a plane intersecting a detection surface of the X-ray detection unit (Fig. 5, #65);

Matsumoto teaches a display control unit (Fig. 1, #7) configured to control whether or not the image processing unit executes a process for generating the oblique image ([0058], determination whether or not processing occurs).
However, Nakashima and Matsumoto fails to disclose generating the oblique image in accordance with the information on the range of irradiation angles of the X-ray generation unit and information about an oblique angle for generating the oblique image, wherein the oblique angle does not exceed the range of irradiation angles.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Regarding claim 32:
Nakashima discloses a control method for controlling tomosynthesis imaging for obtaining a tomographic image from a plurality of projected images obtained by irradiating an object with X-rays from a plurality of irradiation angles by using an X-ray generation unit and an X-ray detection unit, the control method comprising:
 a step of acquiring the plurality of projected images ([0037], multiple images taken), and information on a range of irradiation angles ([0106], imaging angles) of the X-ray generation unit with respect to the X-ray detection unit with which the plurality of projected images are respectively captured ([0037], multiple images taken);

a step of acquiring information on the  range of irradiation angles of the X-ray generation unit ([0082]-[0083], oblique angle and positional information determined) relative to the X-ray detection unit when each of the plurality of projected images is captured ([0082]-[0083], oblique angle and positional information determined).
Matsumoto teaches a step of controlling whether or not to execute the step for generating ([0058], determination whether or not processing occurs) the oblique image.
However, Nakashima and Matsumoto fails to disclose a step of controlling whether or not to execute the step for generating the oblique image in accordance with information on the irradiation angles of the X-ray generation unit and an oblique angle for generating the oblique image, wherein the oblique angle does not exceed the range of irradiation angles.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Jerebko (U.S. 2012/0189091)- Tomosynthesis imaging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884